ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-07-12_ORD_01_NA_03_EN.txt. DISSENTING OPINION OF JUDGE PETREN
[Translation]

Having voted against the Order, I append thereto this dissenting
opinion.

There is an evident possibility that the circumstances in which the
Court, on 17 August 1972, indicated interim measures of protection might
have undergone such changes as could justify some modification of those
measures. One of the factors which ought to be taken into account in that
respect is the evolution of fish-stocks. In its telegram protesting against
the continuation of interim measures, the Government of Iceland main-
tained that British and Icelandic catches continue to decrease per unit
effort and that small immature fish of the 1970 year-class, which is the
only known sizeable year-class and should constitute the main source of
supply in 1976-1978 and the necessary ‘‘recruitment”, are now increas-
ingly being landed in United Kingdom ports. To my mind, these indica-
tions gave rise to questions which were serious enough to warrant inviting
the Parties, before the Court took up any position on the continuance
of interim measures, to furnish it with the relevant information, available
from specialized organizations and institutions, as to the evolution and
exploitation of fish-stocks in the fishing-waters concerned.

The many incidents that have occurred at the fishing-grounds have
shown that the interim measures of protection indicated on 17 August
1972 have not been fulfilling their purpose, and there I see another reason
for re-appraisal of those measures.

Another element which, as I see it, would have merited being taken into
consideration is the way the Court recently founded the indication of
interim measures on the possible existence of a new rule of international
law. By the Orders made on 22 June 1973 in the cases concerning Nuclear
Tests (Australia v. France; New Zealand v. France) the Court indicated
in particular that the French Government should avoid nuclear tests
causing the deposit of radio-active fall-out on Australian and New Zea-
land territory. This indication of interim measures was apparently
founded on the possible existence of a new general rule of international
law prohibiting States from carrying out atmospheric nuclear tests
causing the deposit of radio-active fall-out, however slight, on the terri-
tory of other States. Nevertheless this general rule of international law,
if it exists, has not yet been given codified expression. Its existence, there-
fore, could only be proved with the aid of other sources of law represen-
ting an evolution which is still in progress.

12
FISHERIES JURISDICTION (DISS. OP. PETREN) 311

Now, in claiming the fishing-rights contested by the British Govern-
ment in the present case, the Government of Iceland has sought to draw
authority from an evolution of international law which is upheld by an
ever-increasing number of declared attitudes and is less hypothetical in
character than the putative right on the basis of which the Court indicated
interim measures in favour of Australia and New Zealand.

I therefore feel that the question of interim measures of protection in
the present case ought also to be re-examined in the light of this recent
precedent.

In view of the foregoing, and as the Court, in accordance with Article
53 of its Statute, is under a duty also to take into consideration such
indications as it may have which militate in favour of a party that fails
to appear, I am of the opinion that the interim measures should have been
subjected to re-appraisal. That, in accordance with Article 61, paragraph
8, of the 1946 Rules, would have required the Court to invite the Parties
to present their observations on the subject. The majority having opposed
this course, I was obliged to vote against the Order.

(Signed) Sture PETREN.

13
